     Case 1:20-cv-04295-JPB-WEJ Document 1 Filed 10/20/20 Page 1 of 15




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

SIAN SHIPLEY,

      Plaintiff,

v.                                                Case No. ______________

EQUIFAX INFORMATION
SERVICES LLC and FAIR
COLLECTIONS & OUTSOURCING,
INC.;

      Defendants.


              COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff Sian Shipley brings this action against Defendants Equifax

Information Services LLC and Fair Collections & Outsourcing, Inc., and alleges:

                                  Introduction

      1.     This is an action for actual, statutory, and punitive damages; costs;

and attorney’s fees brought pursuant to the Fair Credit Reporting Act, 15 U.S.C. §

1681 et seq. (FCRA).

      2.     In or around May 2020, Plaintiff discovered through a free credit-

monitoring service that a few fraudulent, adverse accounts not belonging to her

were inaccurately reporting to the credit reporting agencies. There were two


                                        1
      Case 1:20-cv-04295-JPB-WEJ Document 1 Filed 10/20/20 Page 2 of 15




collections accounts on behalf of apartment communities located in Atlanta,

Georgia – one named Berkshire Terminus and the other named Camden Paces.

Plaintiff has never had an apartment at either community and has, in fact, never

lived in Georgia. Plaintiff repeatedly disputed the accounts with the credit

reporting agencies but Defendants failed to perform a reasonable investigation and

remove the inaccurate accounts.

      3.     Plaintiff brings claims for actual and punitive damages against

Defendants for their inaccurate reporting, and for their failure to investigate

Plaintiff’s disputes of that inaccurate reporting.

                          Jurisdiction, Venue and Parties

      4.     This Court has original jurisdiction over Plaintiff’s claims arising

under the FCRA pursuant to 15 U.S.C. § 1681p and 28 U.S.C. § 1331.

      5.     Personal jurisdiction exists over Defendants as they regularly conduct

business in the State of Georgia.

      6.     Venue is appropriate in the United States District Court for the

Northern District of Georgia, Atlanta Division, pursuant to 28 U.S.C. § 1391, as a

substantial part of the events giving rise to Plaintiff’s claims occurred in Fulton

County, Georgia.

      7.     Plaintiff is a natural person residing in McHenry County, Illinois.


                                           2
     Case 1:20-cv-04295-JPB-WEJ Document 1 Filed 10/20/20 Page 3 of 15




      8.      Plaintiff is, and was, at all relevant times a “consumer” as defined by

the FCRA, 15 U.S.C. § 1681a(c).

      9.      Defendant Equifax Information Services LLC’s (“Equifax”) registered

agent in the State of Georgia is Corporation Service Company, located at 40

Technology Parkway South, Suite 300, Norcross, GA, 30092

      10.     Equifax regularly conducts business in the State of Georgia.

      11.     Equifax is a “consumer reporting agency” as defined by 15 U.S.C. §

1681a(f).

      12.     Defendant Fair Collections & Outsourcing, Inc. (“FCO”) is a

corporation formed in Maryland with its principal place of business located at

12304 Baltimore Ave., Ste E, Beltsville, MD, 20705. FCO regularly conducts

business in the State of Georgia, through its registered agent; Corporation Service

Company, located at 40 Technology Parkway South, Suite 300, Norcross, GA,

30092.

      13.     FCO is a “furnisher of information” as that term is used in 15 U.S.C. §

1681s-2(b).




                                          3
     Case 1:20-cv-04295-JPB-WEJ Document 1 Filed 10/20/20 Page 4 of 15




                              General Allegations

      14.   On October 16, 2014, someone unknown to Plaintiff used the name

Sian Brown to enter into an apartment lease at the Camden Paces apartments in

Atlanta, Georgia.

      15.   Sometime in 2015, someone unknown to Plaintiff used the name Sian

Brown to enter into an apartment lease at the Berkshire Terminus apartments in

Atlanta, Georgia.

      16.   Sian Brown is Plaintiff’s maiden name.

      17.   Plaintiff married in 2011 and changed her name to Sian Shipley.

      18.   Plaintiff has used her legal name, Sian Shipley, since 2011.

      19.   Plaintiff has never lived in, or rented an apartment in Georgia.

      20.   Plaintiff began to receive debt collection letters for past due debts

owed on the apartment leases for the Camden Paces and Berkshire (or Crescent)

Terminus apartments.

      21.   Plaintiff was told during a phone call with Berkshire Terminus that on

May 14, 2015, someone named Bernard Calhan had been evicted from the

Berkshire Terminus apartment Plaintiff was falsely alleged to have leased.

Plaintiff does not know anyone named Bernard Calhan.




                                         4
      Case 1:20-cv-04295-JPB-WEJ Document 1 Filed 10/20/20 Page 5 of 15




      22.    On or about May 8, 2020 Plaintiff saw that Equifax was reporting a

collections account on her credit report that did not belong to her.

      23.    The collections account Equifax was reporting was for a company

called Fair Collections & Outsourcing (“FCO”). The original creditor was listed as

Berkshire Terminus and the outstanding amount owed was $7,001.

      24.    In or around May 2020, Plaintiff saw that Trans Union was reporting

two collections accounts on her credit report that did not belong to her.

      25.    The first collections account Trans Union was reporting was for a

company called Fair Collections & Outsourcing (“FCO”). The original creditor

was listed as Berkshire Terminus and the outstanding amount owed was $7,001.

      26.    The second collections account Trans Union was reporting was for

Hunter Warfield. The original creditor was listed as Camden Paces and the

outstanding amount owed was $8,151.

      27.    In or about May 2020, Plaintiff disputed the FCO account with

Equifax and explained the account was not hers.

      28.    In or about May 2020, Plaintiff disputed the FCO account and the

Hunter Warfield account with Trans Union and explained that the accounts were

not hers.




                                          5
      Case 1:20-cv-04295-JPB-WEJ Document 1 Filed 10/20/20 Page 6 of 15




      29.      On June 2, 2020, Equifax sent Plaintiff the results of its investigation

and verified the FCO collections account as accurate.

      30.      On the same day, June 2, 2020, Trans Union sent Plaintiff the results

of its investigation and verified the FCO and Hunter Warfield collections accounts

as accurate.

      31.      On June 12, 2020, FCO sent client a letter addressed to “Sian Brown”,

the Plaintiff’s maiden name, which was not her name at the time the apartment in

question was leased. In 2015.

      32.      The letter from FCO was in an attempt to collect the Berkshire

Terminus/Berkshire Communities debt, FCO account number 4042005, now in

collections.

      33.      On July 27, 2020, Plaintiff saw that Equifax continued to report the

FCO collections account on her credit report that did not belong to her.

      34.      The Equifax report showed an additional collections account was

being reported for a company called Hunter Warfield, Inc. (“Hunter Warfield”).

The original creditor was listed as Berkshire Terminus and the outstanding amount

owed was $8,215.




                                           6
      Case 1:20-cv-04295-JPB-WEJ Document 1 Filed 10/20/20 Page 7 of 15




      35.       On or about August 17, 2020, Plaintiff sent a dispute letter to Trans

Union via USPS Certified Mail. The letter explained, again, that the FCO account

and the Hunter Warfield account were not hers.

      36.       On or about September 3, 2020, Plaintiff sent a dispute letter to

Equifax via USPS Certified Mail. The letter explained, again, that the FCO account

and the Hunter Warfield account were not hers.

      37.       On or about September 14, 2020, Plaintiff sent another dispute letter

to Equifax via USPS Certified Mail. The letter explained, again, that the FCO

account and the Hunter Warfield account were not hers.

      38.       On September 23, 2020, Equifax sent Plaintiff the results of its

investigation and verified the FCO and Hunter Warfield collections accounts as

accurate.

      39.       As a result of the inaccurate credit reporting and failure to conduct

reasonable reinvestigations, Plaintiff has suffered damages, including, but not

limited to:

                i.   Monies lost by attempting to fix her credit;

               ii.   Loss of time attempting to cure the error;

              iii.   Mental anguish, stress, aggravation, embarrassment, marital
                     discord, and other related impairments to the enjoyment of life;
                     and


                                             7
      Case 1:20-cv-04295-JPB-WEJ Document 1 Filed 10/20/20 Page 8 of 15




             iv.   The inability to obtain financing for a house;

       40.     All conditions precedent to the filing of this action have occurred.

                                      COUNT I
                   (Violations of the FCRA § 1681s-2(b) by FCO)

       41.     Plaintiff re-alleges and incorporates paragraphs 1 through 40,

including all subparts, as if fully set forth herein.

       42.     FCO is an entity who, regularly and in the course of business,

furnishes information to one or more consumer reporting agencies about its

transactions or experiences with any consumer and therefore constitutes a

“furnisher of information” as codified at 15 U.S.C. § 1681s-2.

       43.     FCO published false information regarding Plaintiff’s alleged debt

obligation and the FCO account to the credit reporting agencies, like Equifax and

Trans Union, and through those same credit reporting agencies to all of Plaintiff’s

potential lenders.

       44.     On one or more occasions within the past two years, by example only

and without limitation, FCO violated 15 U.S.C. § 1681s-2(b)(1)(B) by failing to

review all relevant information provided by the consumer reporting agencies along

with Plaintiff’s disputes.

       45.     When Plaintiff mailed her written disputes and enclosures, or

completed online disputes to consumer reporting agencies (CRAs), those CRAs

                                            8
      Case 1:20-cv-04295-JPB-WEJ Document 1 Filed 10/20/20 Page 9 of 15




used a dispute system called “e-OSCAR” which has been adopted by the CRAs

and by their furnisher-customers such as FCO. It is an automated system and the

procedures used by the CRAs are systematic and uniform.

      46.    When a CRA receives a consumer dispute, it (usually via an offshore,

outsourced vendor) translates that dispute into an Automated Credit Dispute

Verification or “ACDV” form.

      47.    The ACDV form is the method by which FCO has elected to receive

consumer disputes pursuant to 15 U.S.C. § 1681i(a).

      48.    Based on the manner in which Equifax and Trans Union responded or

failed to respond to each of Plaintiff’s disputes, representing that FCO had verified

the supposed accuracy of its reporting, Plaintiff alleges that Equifax and Trans

Union did in fact forward ACDV(s) to FCO.

      49.    FCO understood the nature of Plaintiff’s disputes when it received the

ACDV(s) from Equifax and Trans Union.

      50.    FCO violated 15 U.S.C. § 1681s-2(b) by failing to fully and properly

investigate Plaintiff’s dispute of FCO’s representations; by failing to review all

relevant information regarding same; by failing to correctly report the results of an

accurate investigation to every other credit reporting agency; and by failing to




                                         9
     Case 1:20-cv-04295-JPB-WEJ Document 1 Filed 10/20/20 Page 10 of 15




permanently and lawfully correct its own internal records to prevent the re-

reporting of FCO’s representations to the consumer reporting agencies.

      51.    FCO violated 15 U.S.C. § 1681s-2(b) by continuing to furnish

inaccurate information to Equifax after FCO had been notified of the dispute and

that the information was inaccurate.

      52.    FCO violated 15 U.S.C. § 1681s-2(b) by continuing to furnish

inaccurate information to Trans Union after FCO had been notified of the dispute

and that the information was inaccurate.

      53.    FCO knowingly chose to follow procedures which did not review,

confirm or verify who the responsible party was for the lease and debt in question.

Further, FCO had all of the evidence and information with which to recognize and

confirm Plaintiff was not the liable party.

      54.    As a result of FCO’s conduct, action and inaction, Plaintiff suffered

damage by denial of a potential apartment, loss of time due to Plaintiff’s attempts

to correct the inaccurate information; stress; and the mental and emotional pain,

anguish, humiliation and embarrassment of credit denials.

      55.    FCO’s conduct, action, and inaction was willful, rendering it liable for

actual or statutory damages, and punitive damages pursuant to 15 U.S.C. § 1681n.




                                           10
        Case 1:20-cv-04295-JPB-WEJ Document 1 Filed 10/20/20 Page 11 of 15




In the alternative, FCO was negligent entitling Plaintiff to recover actual damages

under 15 U.S.C. § 1681o.

         WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

triable and judgment against Defendant Fair Collections & Outsourcing, Inc., for

statutory damages, punitive damages, actual damages, costs, interest, attorney fees,

enjoinder from further violations of these parts and any other such relief the Court

may deem just and proper.

                                     COUNT II
                  (Violations of the FCRA § 1681i(a) by Equifax)

         56.   Plaintiff re-alleges and incorporates paragraphs 1 through 40,

including all subparts, as if fully set forth herein.

         57.   Equifax violated 15 U.S.C. § 1681i by failing to delete inaccurate

information in Plaintiff’s credit file after receiving notice of such inaccuracies, by

failing to conduct a lawful reinvestigation, and by failing to maintain reasonable

procedures with which to filter and verify disputed information in Plaintiff’s credit

file.

         58.   Plaintiff told Equifax that she had already tried to fix the fraudulent

account with the furnishing entities, including FCO, but that the furnishers still

refused to remove the fraudulent account. Plaintiff explained to Equifax that she

changed her name to Sian Shipley when she was married in 2011.               Plaintiff

                                            11
     Case 1:20-cv-04295-JPB-WEJ Document 1 Filed 10/20/20 Page 12 of 15




explained that there were collection accounts for apartments where she has never

lived.

         59.   Equifax took no independent action to investigate the dispute or to

determine whether Plaintiff was the victim of identity theft.

         60.   Equifax failed to investigate Plaintiff’s dispute despite Plaintiff

providing all the necessary information. Equifax chose to ignore all the

information provided in the dispute and rely solely on the information provided by

FCO. Plaintiff even provided her contact information, but Equifax made no attempt

to contact her to obtain any additional information if any was needed.

         61.   Equifax chose to ignore this information and simply parroted the

information provided by the furnisher.

         62.   As a result of Equifax’s conduct, action and inaction, Plaintiff

suffered actual damages in the form of lost loan and credit opportunities, credit

denials, credit defamation, time and expense dealt with repeatedly disputing the

accounts and communicating with Equifax, as well as emotional distress.

         63.   Equifax’s conduct, action, and inaction was willful, rendering it liable

for actual or statutory damages, and punitive damages pursuant to 15 U.S.C. §

1681n. In the alternative, Equifax was negligent, entitling Plaintiff to recover

actual damages under 15 U.S.C. § 1681o.


                                           12
     Case 1:20-cv-04295-JPB-WEJ Document 1 Filed 10/20/20 Page 13 of 15




       WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

triable and judgment against Defendant Equifax Information Services LLC for

statutory damages, punitive damages, actual damages, costs, interest, attorney fees,

for pre-judgment and post-judgment interest at the legal rate, enjoinder from

further violations of these parts, and any other such relief the Court may deem just

and proper.

                                    COUNT III
                 (Violations of the FCRA § 1681e(b) by Equifax)

       64.    Plaintiff re-alleges and incorporates paragraphs 1 through 40,

including all subparts, as if fully set forth herein.

       65.    Equifax violated 15 U.S.C. § 1681e(b) by failing to establish or to

follow reasonable procedures to assure maximum possible accuracy in the

preparation of the credit report and credit files it published and maintains

concerning Plaintiff.

       66.    Plaintiff never applied for any apartment in Georgia. Plaintiff has

never lived in Georgia. Equifax has access to Plaintiff’s address history yet it

allowed for the fraudulent accounts to remain. Equifax’s procedures allowed for

the account to be reported on Plaintiff’s Equifax credit report despite the absence

of any evidence Plaintiff ever lived in Georgia.



                                            13
     Case 1:20-cv-04295-JPB-WEJ Document 1 Filed 10/20/20 Page 14 of 15




      67.     As a result of Equifax’s conduct, action and inaction, Plaintiff

suffered actual damages in the form of lost loan and credit opportunities, credit

defamation, credit denials, time and expense dealt with repeatedly disputing the

accounts and communicating with Equifax, as well as emotional distress.

      68.     Equifax’s conduct, action, and inaction was willful, rendering it liable

for punitive damages pursuant to 15 U.S.C. § 1681n. In the alternative, if Equifax

was negligent, Plaintiff is entitled to recover under 15 U.S.C. § 1681o.

      69.     Plaintiff is entitled to recover costs and attorney’s fees from Equifax

pursuant to 15 U.S.C. § 1681n and § 1681o.

      WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

triable and judgment against Defendant Equifax Information Services LLC for

statutory damages, punitive damages, actual damages, costs, interest, attorney fees,

for pre-judgment and post-judgment interest at the legal rate, enjoinder from

further violations of these parts, and any other such relief the Court may deem just

and proper.




                                          14
Case 1:20-cv-04295-JPB-WEJ Document 1 Filed 10/20/20 Page 15 of 15




                              Respectfully submitted,

                              s/ Octavio Gomez ____________________
                              Octavio Gomez
                              Georgia Bar No. 617963
                              MORGAN & MORGAN, P.A.
                              One Tampa City Center
                              201 N Franklin Street, 7th Floor
                              Tampa, Florida 33602
                              Telephone: (813) 223-5505
                              Facsimile: (813) 222-4797
                              TGomez@ForThePeople.com
                              JKersey@ForThePeople.com
                              TDowdy@ForThePeople.com
                              Attorney for Plaintiff




                                15
